As filed with the Securities and Exchange Commission on March 28, 2012 Registration Statement No.333-169387 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEDICAL CONNECTIONS HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0920373 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) Medical Connections Holdings, Inc. 4ex Avenue, Suite 310 Boca Raton, FL33431 (561) 353-1110 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Medical Connections Holdings, Inc. 2010 Stock Option Plan (Full Title of Plan) Brian R. Neill Chief Financial Officer 4ex Avenue, Suite 310 Boca Raton, FL33431 (561) 353-1110 (Address, including zip code, and telephone number, including area code, of agent for service) With Copies of Communications to: Laura M. Holm, Esq. Akerman Senterfitt Las Olas Centre II, Suite1600 350 East Las Olas Boulevard Fort Lauderdale, Florida 33301 (954)463-2700 (Facsimile) (954)463-2224 Approximate Date of Commencement of Proposed Sale to the Public: No longer applicable because the securities are being removed from registration. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company o DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 (this “Post-Effective Amendment”) relates to the Form S-8 Registration Statement(Registration No. 333-169387) filed on September 15, 2010 (the “Registration Statement”), which registered an aggregate of 10,000,000 shares ("Shares") of common stock of Medical Connections Holdings, Inc. (the “Company”) relating to the Company's 2010 Stock Option Plan. This Post-Effective Amendment is being filed solely to deregister all of the Shares previously registered under the Registration Statement that remain unsold as of the date hereof and to terminate the effectiveness of the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act, Medical Connections Holdings, Inc. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post Effective Amendment No.1 to its Registration Statement to be signed on its behalf by the undersigned, hereunto duly authorized, in the City of Boca Raton, State of Florida, on the 27th day of March,2012. MEDICAL CONNECTIONS HOLDINGS, INC. By: /s/ Jeffrey S. Rosenfeld Jeffrey S. Rosenfeld Chief Executive Officerand Director Pursuant to the requirements of the Securities Act, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ JEFFREY S. ROSENFELD Jeffrey S. Rosenfeld Chief Executive Officer and Director (principal executive officer) March 27, 2012 /s/ BRIAN R. NEILL Brian R. Neill Chief Financial Officer (principal accounting officer) March 27, 2012 /s/ ANTHONY J. NICOLOSI Anthony J. Nicolosi President and Director March 27, 2012 /s/ DR. ALBRIGHT G. BIEHL Dr. Albright G. Biehl Director March 27, 2012 /s/ ROBERT B. TAYLOR Robert B. Taylor Director March 27, 2012 /s/ JAMES E. WALLACE James E. Wallace Director March 27, 2012
